DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction and Status of Claims
Claims 1 – 9 are pending. Claims 7 – 9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/2021.

Claims 1 – 6 are thus pending in the application and under consideration for this office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: “O”, present in Fig. 3.  
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11A” in Fig. 3 has been used to designate both a surface and an interior portion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.


The abstract of the disclosure is objected to because the abstract fails to describe the disclosure sufficiently. For example, the abstract does not disclose what the invention is; only several properties of this unnamed product are listed.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 4 objected to because of the following informalities:
Regarding claim 1, the Examiner recommends Applicant add “having a predetermined surface area” after “the region” on line 3, to improve clarity.
Regarding claim 4, the Examiner recommends Applicant add “having a predetermined surface area” after “the region” on line 2, to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites “surface roughness Ra”. It is unclear to the Examiner whether the scope of the claim permits surface roughness measured in any manner to meet the limitation, or if only arithmetic mean surface roughness, which may be implied due to the presence of “Ra”, is permitted.
For the purpose of compact prosecution, the Examiner has interpreted the claim as requiring arithmetic mean surface roughness less than 20 nm. However, Applicant must amend the claim to explicitly require this in order to overcome the rejection.
Regarding claim 2, the claim recites “surface roughness RzJIS in a direction perpendicular to a rolling direction is less than or equal to 100 nm”. It is unclear to the Examiner whether the scope of the claim permits surface roughness measured in any manner to meet the limitation, or if only ten-point mean surface roughness, which may be implied due to the presence of “RzJIS”, is permitted.
For the purpose of compact prosecution, the Examiner has interpreted the claim as requiring ten-point mean surface roughness less than or equal to 100 nm. However, Applicant must amend the claim to explicitly require this in order to overcome the rejection.
Regarding claim 6, the claim recites “surface roughness Ra”. It is unclear to the Examiner whether the scope of the claim permits surface roughness measured in any manner to meet the limitation, or if only arithmetic mean surface roughness, which may be implied due to the presence of “Ra”, is permitted.

Further regarding claim 6, the claim recites “wherein the surface of the protective layer has the surface roughness Ra of less than or equal to 10 nm”. There is insufficient antecedent basis for this limitation within the claims.
To overcome the rejection, the Examiner respectfully recommends Applicant amend “the surface roughness” to “a surface roughness” or simply “surface roughness”.
Claims 3 – 5 are rejected for their dependence on the previously rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0301151 (“Ekstein”; of record) in view of US 5978133 (“Gillich”; of record) as evidenced by “Surface Finish”, 2015. DestinyTool (“DestinyTool”; of record).
Regarding claim 1, Ekstein teaches a substrate for a mirror for EUV lithography ([0002]), which may be made of an aluminum-based alloy ([0011], L 1-2). Ekstein teaches that a polished 
The Examiner notes that although Ekstein teaches roughness in terms of a root mean square (RMS) value, and the instant application claims roughness in terms of an average (Ra), it would be expected that material with a RMS roughness of 0.5 nm or less would constitute an average roughness that falls within the claimed less than 20 nm. For example, it is known in the art that although there is no reliable way to convert directly between Ra and RMS (as they are measured by different methods) (DestinyTool: Bullet Point 6), they are typically of comparable magnitude (DestinyTool: Machining surface finish chart: Ra vs RMS), with RMS roughness being more sensitive to singular large peaks or flaws on the examined surface (DestinyTool: Par 6).
The Examiner notes that Ekstein is silent as to the overall dimensions of the aluminum alloy substrate. However, reflectors made of aluminum which may be in the form of a foil are conventional and known in the art, as taught by Gillich (see Gillich: 3:12-17). 
As such, it would have been obvious to an ordinarily skilled artisan to try the aluminum-based alloy substrate for a mirror taught by Ekstein in the form of an aluminum foil. A foil is one of a finite number of identified, predictable potential forms for an aluminum-based reflector to be in, and an ordinarily skilled artisan could have pursued this option with a reasonable expectation of success, as it is conventional in the prior art (MPEP 2143 I E).
Further, Ekstein teaches that the alloy constituting the substrate may be precipitation-hardened ([0010], L 1-2), and thus contains a finely distributed metastable phase ([0010], L 4-7). Ekstein teaches that these precipitations are small ([0007], L 15-26), although is silent as to the exact size of these precipitations. Additionally, Ekstein teaches that in the case where the substrate is a particulate composite, dispersoids are present having a size of 1 nm – 20 nm ([0014], L 1-3). 
It would have been obvious to an ordinarily skilled artisan to apply Ekstein’s teachings with regard to the size of dispersoids in the case of a particulate composite substrate to the precipitated phase in the case of precipitation-hardened alloys. Having a secondary phase present in this size achieves particularly good strengths while minimizing negative influence on microroughness values.
The Examiner notes that although Ekstein teaches particle size in terms of a single dimension (2-20 nm), it would be expected that particles of this small size would have a surface area per product that is less than or equal to 2 μm2, at the very least due to the difference in order of magnitude between the two measurements.
Regarding the limitations “a ratio of a total surface area of aluminum particles pressed into or adhering to a region having a predetermined surface area to the surface area of the region is less than or equal to 0.05%, a ratio of a total surface area of crystallized products existing in the region to the surface area of the region is less than or equal to 2%”, the Examiner notes that these limitations as claimed are extremely broad in scope and could be satisfied by virtually any material. For example, a “predetermined surface area” of the aluminum alloy mirror substrate taught by Ekstein may be deliberately chosen to be any particular subsection of the surface area that would satisfy these limitations. Further, it is noted that both Ekstein and the instant application are directed towards materials which were developed to possess the greatest reflectance of ultraviolet, deep-ultraviolet (Instant Application: P 2, L 15-20), or extreme-ultraviolet light (Ekstein: [0003], L 13-16) possible. As the materials were developed to achieve similar goals in achieving high reflectance, it would be expected that they would possess similar properties, such .

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0233530 (“Kramer”; cited in IDS of 2/4/2020) in view of US 2014/0261908 (“Seki”).
Regarding claim 1, Kramer teaches a reflector ([0001]), comprising a reflector body which may be made of aluminum or an aluminum alloy ([0011]). 
Kramer teaches that the reflector body may be in the form of a sheet, film, plate, or coating ([0014], L 3-5). The Examiner asserts that an ordinarily skilled artisan would appreciate the reflector in the form of either a sheet or film to meet the structural limitations required of a “foil”.
Further, Kramer teaches that the reflective surface of this reflector body most preferably has a roughness Ra of less than 0.02 μm, or 20 nm. Such surface roughness range is equal to the claimed surface roughness Ra of the instant claim.
Regarding the limitations “a ratio of a total surface area of aluminum particles pressed into or adhering to a region having a predetermined surface area to the surface area of the region is less than or equal to 0.05%, a ratio of a total surface area of crystallized products existing in the region to the surface area of the region is less than or equal to 2%”, the Examiner notes that these limitations as claimed are extremely broad in scope and could be satisfied by virtually any material. For example, a “predetermined surface area” of the reflector taught by Kramer may be deliberately chosen to be any particular subsection of the surface area that would satisfy these limitations. Further, it is noted that Kramer is directed towards materials which were developed to possess high total reflection of ultraviolet light ([0001], L 3-4), similar to the Instant Application’s goal of providing materials with the greatest reflectance of deep-ultraviolet light possible (Instant 
Kramer does not explicitly teach that an average surface area per crystallized product is less than or equal to 2 μm2. It is noted by the Examiner that the instant specification defines crystallized product as various intermetallic compounds, such as Al-Fe, Al-Fe-Mn, Al-Mg-Si, and Al-Mn based materials (Instant Application: P 6, L 22-23).
Seki teaches an aluminum alloy foil ([0001]). Seki teaches that the aluminum alloy foil contains intermetallic compounds having a maximum diameter of 0.1-1.0 μm at the surface of the foil, and that these intermetallic compounds are present in an amount of 1.0x104 particles/mm2 or more ([0032]). Further, Seki teaches that compounds having a maximum diameter of longer than 1.0 μm are suppressed ([0033], L 8-9). Seki teaches that such an inclusion of intermetallic compounds improves the strength of an aluminum alloy foil by dispersion strengthening, while preventing decrease in strength after heat treatment ([0032], L 6-9).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Seki into Kramer and provide the aluminum reflector with an inclusion of intermetallic particles having a maximum diameter of 0.1-1.0 μm in an amount of 1.0x104 particles/mm2 or more, while suppressing intermetallic particles having a maximum diameter of greater than 1.0 μm. Such an inclusion of intermetallic compounds improves the strength of an aluminum alloy foil by dispersion strengthening, while preventing decrease in strength after heat treatment.
The Examiner notes that by promoting the generation of fine intermetallic particles (max diameter 0.1-1.0 μm) over coarse particles (max diameter more than 1.0 μm), an average surface prima facie expected that the reflector foil taught by Kramer in view of Seki would possess a dispersion of intermetallic particles having an average surface area per intermetallic particle that overlaps or encompasses the claimed range of less than or equal to 2 μm2. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 3, Kramer teaches that the reflector may have a thickness of 0.1 to 10 mm ([0016], L 1-4).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the thickness range taught by Kramer (0.1-10 mm) overlaps with that of the instant claim (4-300 μm, or 0.004-0.3 mm).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0233530 (“Kramer”; cited in IDS of 2/4/2020) in view of US 2014/0261908 (“Seki”) as applied to claim 1, and further evidenced by “Surface Roughness”, 1994. Mitsubishi Carbide (“Mitsubishi”).
Regarding claim 2, Kramer is silent as to a ten point mean surface roughness RzJIS in a direction perpendicular to a rolling direction. It is noted that Kramer teaches that the reflective surface of this reflector body most preferably has a roughness Ra of less than 0.02 μm, or 20 nm. It is known in the art that ten-point mean roughness RzJIS is approximately 4 times greater than arithmetic mean roughness Ra (Mitsubishi: Table titled “Relationship between arithmetical mean (Ra) and conventional designation (Reference Data)”). As such, it would be expected that the ten-point mean roughness of the reflector taught by Kramer would be less than 0.08 μm, or 80 nm. Such an amount falls within the claimed range of less than or equal to 100 nm.
JIS in any direction may read on the instant claim.

Claims 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0233530 (“Kramer”; cited in IDS of 2/4/2020) in view of US 2014/0261908 (“Seki”) as applied to claim 1, and further in view of “Reflectance in Thin Films”, 2011. Materion Microelectronics & Services (“Materion”).
Regarding claim 4, Kramer teaches that the reflector has a transparent protective layer ([0007], L 4-5).
Kramer does not explicitly teach a total reflectance to deep ultraviolet light in a wavelength range of 254 nm to 265 nm. However, Kramer does teach that the reflector has losses of total reflection and brilliance of less than 5% ([0007], L 5-8). Additionally, Kramer teaches that the reflector has high total reflection for ultra-violet radiation ([0001], L 3-4). Even further, Materion teaches that reflectance of a surface can be enhanced or reduced by controlling the roughness of a surface (P 2, Par 5, L 4-5).
As Kramer desirably provides reflectors which have low losses of total reflection and brilliance, as well as high total reflection for ultra-violet radiation, and it is known that by reducing the roughness of a surface, reflectance may be enhanced, it would have been obvious to an 
Regarding claim 5, Kramer teaches that the transparent protective layer may be comprised of polysiloxane ([0008]). The Examiner notes that silicones are synonymous with polysiloxanes. As such, Kramer teaches the claimed limitation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0233530 (“Kramer”; cited in IDS of 2/4/2020) in view of US 2014/0261908 (“Seki”) and “Reflectance in Thin Films”, 2011. Materion Microelectronics & Services (“Materion”) as applied to claim 4, and further in view of US 2014/0342174 (“Tominaga”).
Regarding claim 6, Kramer does not explicitly teach the arithmetic mean roughness Ra of the surface of the protective layer.
Tominaga teaches a mirror film ([0019], L 1) including a metallic reflective layer ([0019], L 3) and a resin protective layer formed upon the surface of the metallic reflective layer ([0019], L 3-4). Tominaga teaches that the surface roughness (Ra) of the resin protective layer is most preferably 10 nm or less ([0351]). Further, Tominaga teaches that by maintaining surface roughness of the protective layer within this range, high reflectance of the mirror film can be attained ([0351]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Tominaga, and maintain the surface roughness Ra of the protective layer taught by Kramer to be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735